Citation Nr: 1242167	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, Mr. R.S., & Mr. M.G.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which reopened and denied the PTSD claim, and denied the back, shoulders, ulcers, and erectile dysfunction claims.  The Veteran was notified of the denials and of his appellate rights in a letter from the RO dated in December 2007.

In September 2012, the Veteran presented sworn testimony at a personal hearing in Boston, Massachusetts, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Following the February 2010 Certification of Appeal, additional evidence (to include a December 2010 VA examination and VA treatment records) was added to the Veteran's physical VA claims file and Virtual VA file.  In September 2012, he submitted a written waiver of local consideration of this evidence.  This waiver is contained in his physical VA claims file.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).

The Veteran's original claim of entitlement to service connection for PTSD was denied by the RO in February 2004.  The Veteran filed a notice of disagreement (NOD) as to the denial in February 2005.  An SOC was issued in June 2005.  The Veteran filed an untimely substantive appeal (VA Form 9) in October 2005.  An appeal as to the PTSD claim was therefore not perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2012); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).  As such, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012).  However, as will be explained below, relevant U.S. Marine Corps Command Chronology records were added to the claims file following the February 2004 decision.  Accordingly, the Board will reconsider the Veteran's claim on the merits pursuant to 38 C.F.R. § 3.156(c) (providing that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of this section).

In June 2012, the Veteran filed a claim of entitlement to a dependency allowance for his spouse.  This issue has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a low back disability, a bilateral shoulder disability, ulcers, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran has PTSD that is as likely as not related to his active duty service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the Veteran's PTSD claim, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the criteria for a grant of service connection for PTSD.

In stressors statements dated February 2004 and July 2007, the Veteran detailed his service as a wireman while stationed in Vietnam.  He stated that he was exposed to enemy fire and witnessed the deaths of fellow wiremen in performance of their duties.  The Veteran also endorsed experiencing rocket and mortar attacks while stationed at DaNang Air Base.  See the Veteran's stressor statements dated February 2004 and July 2007.

The Veteran's DD-214 and other service personnel records indicate that his primary military occupation specialty (MOS) during the period he served in Vietnam was that of a wireman.  The Board has no reason to disbelieve the Veteran's contentions of exposure to enemy fire in performance of his MOS.  With respect to rocket and mortar attacks, U.S. Marine Corps Command Control records added to the claims file show that DaNang Air Base came under rocket attacks and mortar shelling in September, October, and December of 1970 and February, March, and April of 1971.

Moreover, as indicated above, the amended 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  Thus, as the record demonstrates that the Veteran was in a location involving 'fear of hostile military or terrorist activity,' his lay testimony alone may be used to establish his in-service stressors.  Accordingly, the Veteran's claimed in-service stressors are conceded.

Here, private treatment records dated May 1998 documented the Veteran's report that he was prescribed lorazepam for depression and nerves.  A Social Security Administration (SSA) disability determination report dated October 1998 noted the Veteran's history of depression, PTSD, and substance abuse.  The report identified a December 1997 report from Dr. H.S.M. as well as an October 1998 evaluation, which confirmed these diagnoses.  VA treatment records dated in March 2003 showed a continuing diagnosis of PTSD.  A March 2003 social work note documented the Veteran's report that his first few months in Vietnam "were really scary, always hearing heavy artillery never knowing where it was going to drop..."

A July 2003 VA psychological examination report noted the Veteran's report that "[b]eginning in 1974...he was troubled by recurrent thoughts of his experiences in Vietnam and approximately around that time his substance abuse history started."  The Veteran told the examiner that the most traumatic situation he faced in Vietnam was when he and his fellow wiremen came under fire while stringing wires.  Several of his fellow soldiers were wounded.  The Veteran also detailed the death of a friend in Vietnam.  The examiner diagnosed the Veteran with chronic PTSD.

The Veteran also submitted lay statements from his wife and sister dated in March 2005.  In her statement, the Veteran's sister described the psychological problems and nightmares that the Veteran exhibited upon his return from Vietnam.  The Veteran's wife detailed the Veteran's struggle with psychological symptoms dating from several years prior to their marriage in April 1995.  See the lay statements dated March 2005.  Additionally, at the September 2012 hearing, the Veteran's spouse, as well as, Mr. R.S. and Mr. M.G. detailed the Veteran's continuing mental health struggles.

The Veteran was afforded another VA examination in September 2007, at which time the examiner confirmed the diagnosis of PTSD based upon the Veteran's claimed combat-related stressors.  The Veteran was most recently afforded a VA psychological examination in December 2010.  The examiner noted the Veteran's report of in-service stressors, including exposure to enemy fire in the performance of his MOS, witnessing the injury and deaths of fellow soldiers, exposure to rocket and mortar fire, and the intense fear for his life that the Veteran experienced during his deployment in the Republic of Vietnam.  The December 2010 VA examiner diagnosed the Veteran with PTSD and further stated that the Veteran met the DSM-IV stressor criterion in that he "reported combat related trauma exposure in Vietnam...This is consistent with his reports during previous compensation and pension evaluations for PTSD.  If one accepts his reports as accurate, then he meets the criterion for exposure to a stressor."  The examiner continued, "[w]ith regard to the question of whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, it does if one accepts his report of stressors as accurate."

As indicated above, under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See 38 C.F.R. §3.304(f)(3).

Therefore, based on the evidence of record, the Board finds that service connection for PTSD is warranted.  In particular, the Veteran's claimed stressors of experiencing enemy gun, mortar, and rocket fire during his Vietnam service is consistent with the places, types, and circumstances of his service as detailed in his service personnel records.  His fear of attack through incoming enemy fire has been documented by VA practitioners, who in turn have ascribed his PTSD to this fear.  Additionally, as indicated above, a diagnosis of PTSD is also documented in the record.  Accordingly, the Board finds that the Veteran does suffer from PTSD, which has been sufficiently linked to his wartime experiences.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).
In consideration of the evidence of record, the Board finds that the Veteran has PTSD that is likely attributable to events during his active military service.  38 C.F.R. § 3.304(f) (2012).  Thus, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal-entitlement to service connection for a low back disability, a bilateral shoulder disability, ulcers, and erectile dysfunction-must be remanded for further development.

Initially, the Board notes that an October 1998 SSA decision contained in the claims file demonstrates that the Veteran is in receipt of SSA disability benefits.  The Board recognizes that several of the SSA records are already of record; however, the majority of the records appear to be absent.  These records are potentially pertinent to his current claims and should therefore be obtained for consideration in connection with the issues remaining on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

With respect to the back, bilateral shoulder disability, and ulcer disability claims in particular, the Board notes that the April 1969 enlistment examination documented the Veteran's affirmative answers to the medical history questions of whether he had 'painful or trick shoulder or elbow' or 'recurrent back pain,' and whether he 'coughed up blood.'  The remainder of the Veteran's STRs are absent of any documentation of back, shoulder, or stomach problems.
To this end, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

With respect to the claimed low back disability, X-rays performed in July 1998 indicated mild degenerative changes of the Veteran's lumbar spine.  A computerized tomography (CT) scan conducted in August 1998 revealed evidence of degenerative arthritis and disc protrusion.  The October 1998 SSA disability decision refers to May 1998 private treatment records documenting the Veteran's history of low back pain.  Notably, the Veteran's continuing complaints of chronic low back pain are documented in VA and private treatment records dating from 1998 to 2011.  See, e.g., the private treatment records dated in May 1998, June 1999, August 2003 & the VA treatment records dated June 2003 and October 2011.

Post-service treatment records dated from 1997 to present repeatedly document the Veteran's continuing complaints of bilateral shoulder symptomatology.  Specifically, private treatment records dated August 1997 indicate that the Veteran experienced bilateral shoulder pain for a number of months.  Private treatment records dated in April 1998 indicate that, "[i]n the past, he has had x-rays of his shoulders which revealed some slight arthritis on the right acromioclavicular joint, but he also has a lot of pain in his other shoulder."  See also the X-ray report dated August 1997.  A diagnosis of right shoulder tendonitis was noted in September 2006.

As to the claimed ulcers, private treatment records dated in January 1998 document the Veteran's report of mild heartburn, especially at night.  A history of ulcer disease was noted in private treatment records dated in May 1998, December 2005, and September 2006.  VA treatment records dated in September 2007 indicate that the Veteran was experiencing stomach problems with bloat and epigastric tenderness.  VA treatment records dated in July 2008 documented abdominal pain of questionable etiology.

In addition to the STRs and post-service treatment records, the Veteran has submitted numerous statements as well as personal testimony indicating that he experienced back, shoulder, and stomach symptomatology throughout the course of his military service.  See, e.g., the September 2012 hearing transcript.  Also, the Board recognizes that the Veteran is competent to testify as to his symptoms such as pain and discomfort.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

Critically, there are currently no medical opinions of record that address the etiology of the claimed back, shoulder, and ulcer problems.  As such, these claims present certain medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern issues of medical nexus, including whether the Veteran's low back, bilateral shoulder, and ulcer disabilities pre-existed his military service and were permanently aggravated thereby.  These inquiries must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).
As to the claim of entitlement to service connection for erectile dysfunction, the Veteran has contended that he experiences erectile dysfunction, which is due to the medications prescribed for his now service-connected PTSD.  See the Veteran's claim dated October 2006.

In an October 2008 VA examination as to a pending diabetes mellitus claim, the examiner stated that the Veteran experiences erectile dysfunction which is not secondary to diabetes mellitus, but rather is likely due to pre-existing known multiple cardiovascular risk factors.  Critically, however, the examiner did not provide an opinion as to whether the Veteran's erectile dysfunction is due to his military service or, alternatively, is proximately caused or aggravated by his PTSD or the medications prescribed therefore.

Accordingly, the Board therefore finds that, on remand, the Veteran must be scheduled for a VA examination that addresses the nature and etiology of his currently diagnosed erectile dysfunction to include questions of direct and secondary service connection.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2012); see also Colvin, supra.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the claims for service connection for a low back disability; a bilateral shoulder disability; ulcers; and erectile dysfunction, to include as secondary to the service-connected PTSD.  

2. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding post-service low back, shoulder, ulcer, and erectile dysfunction treatment that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Northampton, Massachusetts, since December 2011.  All such available documents should be associated with the claims file.

3. Obtain a copy of the SSA decision awarding disability benefits to the Veteran and the medical records used in support of that determination.  All such available documents should be associated with the claims file.

4. Then, arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature, extent, and etiology of his claimed low back, bilateral shoulder, ulcer, and erectile dysfunction disabilities.  The examiner(s) should review the Veteran's claims file in conjunction with the examination.  A notation that this review has taken place should be annotated in the examination report(s).  All appropriate diagnostic testing, including X-rays, should be conducted.  All pertinent pathology should be annotated in the examination report(s).

Following review of the claims file and examination of the Veteran (to include the results of any diagnostic studies completed), the examiner(s) should diagnose or rule out a current low back, shoulder, ulcer, and erectile dysfunction disabilities.

For any low back, shoulder, or ulcer disability diagnosed on examination, the examiner(s) is (are) asked to opine as to whether such a disorder existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.

If the examiner determines that such disability did not pre-exist the Veteran's military service, he/she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that current low back, shoulder, or ulcer disabilities had their clinical onset during the Veteran's active duty or are otherwise related to such service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

As to the claimed erectile dysfunction, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current erectile dysfunction has its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the erectile dysfunction was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's now service-connected PTSD (including the medications prescribed therefore).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5. Then, readjudicate the following service connection claims remaining on appeal:  service connection for a low back disability; a bilateral shoulder disability; ulcers; and erectile dysfunction, to include as secondary to the service-connected PTSD.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


